  

 

AO 245B (CASDRev. 02,"18) Judgment in a Criminal Case F B§“ED

 

MAR 0 '? 2019

..iE 'L§ l. l

UNITED STATES DISTRICT COU
SOUTHERN DISTRICT OF CALIFORNIA

  
  

 

 

UNITED STATES OF AMERICA JUDGMENT IN A C
V_ (For Offenses Committed On or After November l, 1987)
MAX BECK (l)
Case Number: 3:17-CR-00090-AJB
Joshi A. Valentine
Defendant’s Attorney
REGIsTRATIoN No. 60210-298
\:| _
THE DEFENDANT:
ig pleaded guilty to count(s) One and Seven Of the lndictmerlt.
Was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s). Which involve the following offense(s):

Tit|e and Section l Nature of Offense

 

Count
18:1541 - |V|ail Fraud (Fe|ony) 1
18:1028A - Aggravated |dent‘ity Theft (Fe|ony) 7
The defendant is sentenced as provided in pages 2 through 4 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

i:i The defendant has been found not guilty on count(s)

 

Count(s) Remaining Counts of Indictment are dismissed on the motion of the United States.

§ (Assessment : $100.00 as to each Count)
Total Assessment $200.00

51 TA Assessment*: $

;Justice for Victims of Trafflcking Act of 2015, Pub. L. No. 114-22.
>I< Fine Waived |:l Forfeiture pursuant to order filed , included herein.
IT lS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

March 4. 20_1.9

Date sltion

   

 

6INN. ANTHONY ;r. BATTA<§W!
ITED STATES DISTRI UDGE

3 : l7-CR-00090-AJB

 

s

AO 245B (CASD Rev. 02/18) Judgment in a Criminai Case

 

DEFENDANT: MAX BECK (1)

Judgment - Page 2 of 5
CASE NUMBER: 3:17-CR-00090-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of PrisonS to be imprisoned for a term of:
Time served as to count l; Time served as to count 7 Terms to run concurrent

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|IE

E The defendant is remanded to the custody of the United States Marshal.

E The defendant shall surrender to the United States l\/larshal for this district:
|:| at A.M. on

 

U as notified by the United States Marshal.

ij The defendant shall surrender for Service of sentence at the institution designated by the Bureau of
Prisons:

i:| on or before
E as notified by the United States Marshal.
|:i as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:17-CR-00090-AJB

AO 245B (CASD Rev. 02/18) Judgment in a Criminai Case

 

DEFENDANT: MAX BECK (l) Judgment - Page 3 of 5
CASE NUMBER: 3:1'/'-CR~00090-AJB

SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
3 years terms as to each Count to run Concurrent.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

 

The defendant shall not commit another federal, state or local crime.
For' ojenses committed on or after September ]3, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests

thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

m The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifappli'cable.)

K< The defendant shall not possess a firearrn, ammunition, destructive device, or any other dangerous weapon.

g The defendant shall cooperate in the collection of a DNA sample from the defendaut, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 35 83(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted cfa qualifying offense. (Check i'fappli`cable.)

l:l The defendant shall participate in an approved program for domestic violence. (Check i'fappli'cabie.)

lf this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release iri accordance with the Schedule of
Payments set forth in this judgment.

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other farnin responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for Schooling, training or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or empioyment;

7 ) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally scld, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted cfa felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

3:17-CR-00090-AJB

AO 245B (CASD Rev. 02/18) Judgment in a Criminai Case

 

DEFENDANT: l\/IAX BECK (l) Judgrnent - Page 4 of 5
CASE NUMBER: 3: l7-CR-0009()-AJB

SPECIAL CONDITIONS OF SUPERVISION

l. Provide complete disclosure of personal and business financial records to the probation officer as
requested.

2. Not engage in the employment or profession of a fiduciary capacity.

3. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
of credit without approval of the probation officer.

4. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
or corporation until the fine or restitution is paid in full.

5. Notify the Collections Unit, United States Attorney‘s Office, before transferring any interest in property
owned, directly or indirectly, including any interest held or owned under any other name, or entity,
including a trust, partnership or corporation

6. Report all vehicles owned or operated, or in Which you have an interest, to the probation officer.

7. Submit person, residence, office or vehicle to a search, conducted by a United States Probation Officer at
a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence
of a violation of a condition of release; failure to submit to a search may be grounds for revocation; the
defendant shall warn any other residents that the premises may be subject to searches pursuant to this
condition.

8. Resolve outstanding warrants within 90 days.

Additional Special Condition

Be monitored for a period of 1121 MONTHS, With the location monitoring technology at the discretion
of the probation officer. The offender shall abide by all technology requirements and shall pay all or
part of the costs of participation in the location monitoring program, as directed by the court and/or the
probation officer. ln addition to other court-imposed conditions of release, the offender’s movement in
the community shall be restricted as specified below:

(Home Defention)

You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
obligations; or other activities as preapproved by the probation officer.

3117-CR-00090-AJB

 

3

AO 245B (CASD Rev. 02/18) Judgment in a Criminai Case

 

DEFENDANT: MAX BECK (l) Judgment - Page 5 of 5
CASE NUl\/[BER: 3: lT-CR-OOO90-AJB
RESTITUTION
The defendant shall pay restitution in the amount of $95,000.00 unto the United States of
America.

Pay restitution in the amount of $95,000.00 through the Clerk, U. S. District Court to the victims and in
the corresponding amounts listed below. Payment of restitution shall be forthwith

The defendant shall pay the restitution during his supervised release at the rate of 35 00 per month. These
payment schedules do not foreclose the United States from exercising all legal actions, remedies, and
process available to it to collect the restitution judgment

Restitution is to be paid to the following victims and distribution is to be made on a pro rata basis
(addresses on file with the U.S. Attorney’s office).

Discover
Card
$l 17,000.00

Citibank
$12,000.00
American

Express
$26,000.00

Capital One
$1,926.41

3:17-CR-00090-AJB

 

